Citation Nr: 1311039	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  06-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral hip disorder, including as secondary to a bilateral knee disorder.

3.  Entitlement to an effective date earlier than September 1, 2011 for the addition of dependents to her award of VA compensation.  


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to October 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in New Orleans, Louisiana.  It was remanded by the Board for additional development in November 2009 and May 2011.  The case is currently under the jurisdiction of the RO in Atlanta, Georgia.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

The Veteran has asserted new claims for increased ratings for her migraine headaches and left knee strain and service connection for depression and a seizure disorder.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an earlier effective date for the addition of her dependents to her award is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disorder was not caused or made worse by her service or a service connected disability.

2.  The Veteran's bilateral hip disorder was not caused or made worse by her service or a service connected disability. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  A bilateral hip disorder was not incurred in or aggravated by service or a service connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in June 2004, prior to the rating decision at issue, which explained how VA could help her obtain evidence in support of her claim and explained what the evidence needed to show in order to establish service connection for a claimed disability.  She was sent another letter with this information in September 2004 which also explained the criteria for secondary service connection.  She was sent another letter with this information in August 2007.  She was sent another letter that explained what the evidence needed to show in order to support service connection as well as which explained how VA assigns ratings and effective dates for service connected disabilities in December 2009.  Her claim was thereafter readjudicated, most recently in a supplemental statement of the case (SSOC) dated in May 2012.  The Board acknowledges that the May 2011 remand instructed that the Veteran be sent a new VCAA letter that contained the criteria for establishing secondary service connection and the definition of aggravation and while the May 2011 VCAA notice did reiterate the factors necessary to establish secondary service connection, it did not define aggravation.   However, the May 2011 decision itself contained the definition of aggravation, thereby notifying the Veteran of this, so this error was non-prejudicial.  

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and the written contentions of the Veteran.  The Board acknowledges that in a May 2012 written statement the Veteran alleged that she received private treatment for her low back and hips.  No private treatment records are in the claims file.  The Board notes that the Veteran was sent several VCAA letters that informed her of the type of evidence she should submit in support of her claim, including medical records.  A May 2011 letter specifically requested that the Veteran send, or request VA to obtain, any treatment records pertaining to her claimed condition.  The Veteran did not respond to any of these requests for information and has never identified the private treatment provider.  The Board notes that "[t]he duty to assist is not always a one way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Board is of the opinion that sufficient attempts were made to obtain the information from the Veteran, but she did not provide it.  The Board also acknowledges that the Veteran appears to be claiming her service treatment records are incomplete.  She claims she received treatment for the disorders at issue at Fort Jackson, South Carolina, and Fort Polk, Louisiana and that this is recorded in her service treatment records.  There is no record of this in the claims file.  However, her service treatment records do contain entries from Fort Polk and Fort Jackson and there is no reason to believe that they are incomplete other than the Veteran's unsupported contention.  

The Veteran was provided with multiple VA examinations in connection with her claim, the more recent VA examination was provided in substantial compliance with the Board's May 2011 remand.  As previously mentioned, the Veteran was requested to identify all treatment providers, as well as any other evidence she had, and more recent VA treatment records were obtained, also in connection with that remand.

The Board finds that VA satisfied the VCAA in this case and additionally that there was substantial compliance with the May 2011 remand.  

  Analysis

The Veteran contends that she developed a low back and a bilateral hip disability as a result of her service or her service connected bilateral knee disabilities.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Low Back

The Veteran's service treatment records do not show treatment for a back disorder.  At an examination shortly before separation in July 2002 she denied recurrent back pain or any back problem.  

In her July 2004 claim, the Veteran alleged that she developed a back disorder as a result of her right knee disability.  At the time she made the claim she was not service connected for her left knee although service connection was eventually granted.  She claimed that she had fallen on several occasions when her knees gave out.

A VA treatment record from November 2005 related that the Veteran reported she was told in the past that favoring the knee caused back strain.

On her VA Form 9 dated in June 2006, the Veteran opined that her low back disorder was related to her right knee disability because it caused strain on other areas of her body due to pain, instability, and lack of flexibility.  

At a March 2009 VA contract examination, the examiner noted that the Veteran reported a history of low back pain since 2002.  There was no injury or trauma reported.  The examiner diagnosed lumbar strain and recommended a rheumatology evaluation.  He did not provide an opinion about the relationship of the Veteran's low back problem to service or to a service connected disability.

The Veteran was reexamined in May 2010.  At that time, the Veteran reported chronic low back pain which began in service after injuring her right knee in 2000.  She did not seek medical evaluation for the low back pain.  She reported daily constant pain.  X-rays of the lumbar spine were read as unremarkable.  In a February 2011 addendum which was provided in response to conflicting findings and conclusions in the original report, the examiner noted that service medical records did not document chronic back pain.  Her lumbar x-ray was normal.  The low back disorder was less likely than not related to service.  The Veteran had a normal gait and had no evidence of limb length discrepancy.  Because of this, her lumbar strain was less likely than not related to her right knee disability.

The Veteran was reexamined in June 2011.  The examiner noted that on the Veteran's July 2002 examination she marked "no" to recurrent back pain, and although she listed 21 problems including her knee there was no mention of any problem with the low back.  She had reduced range of motion but normal x-rays.  She was diagnosed with lumbar spine strain.  The examiner opined that there was no reason to believe that the Veteran's low back condition was associated with her military service because she had no injury during service and at separation she did not complain of recurrent back pain. Limb lengths were equal and the Veteran walked without a limp.  Hence, it was less likely than not that the Veteran's low back disorder was the result of any incident of service or is a result of or aggravated by a service connected disability including her left and right knee disabilities.  

In a May 2012 letter, the Veteran claimed her low back pain started in service and  that her service treatment records documented treatment for her low back.  She reported that she did a lot of heavy lifting in service and this contributed to her back problem.  She related that she did not always go to sick call for back pain because she felt that working with men it was important to show that she could carry her load of work.  

The evidence does not show that it is at least as likely as not that the Veteran's lumbar strain is related to her military service.  While the Veteran contends that she experienced low back pain in service, this is contradicted by the July 2002 examination, when she indicated that she did not have recurrent back pain or any back problems.  The Veteran reported various other problems, including knee pain, so there is no reason to believe that she would have denied back pain had she been experiencing it at the time.  Additionally, while the Veteran claims that she was treated for back pain in service, there is no documentation of this in the service treatment records.  The Veteran's statements that the back pain started in service are not credible.

Two VA examiners reviewed the claims file and opined that the Veteran's back pain was not related to service or to a service connected disability.  Since the Veteran had not been granted service connection for her left knee at the time of the May 2010 examination, a new examination was ordered to determine if the bilateral knee disability caused or aggravated the low back condition in June 2011.  That examiner determined that because her gait was normal and there was no leg length discrepancy it was less likely than not that her bilateral knee disabilities caused or aggravated her low back condition.  This is in accordance with the prior examiner's opinion about the right knee.  This opinion is more probative than that of the Veteran.  While she contends that altered body mechanics caused her low back pain, she lacks the necessary expertise to make such an association because it does not rely on observation and is not within the province of a lay person.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a low back disorder is denied.

Bilateral hip disorder

Service treatment records do not show any complaints related to a bilateral hip condition.

In a July 2004 written statement, the Veteran alleged that her bilateral hip disorder was caused by her right knee disability.  She indicated that on various occasions her knees gave out while walking or standing, causing her to fall.

The Veteran's hips were first examined in December 2004 and at that time she was given a diagnosis of bilateral hip strain.  However, the examiner did not provide an opinion about the etiology of the hip problem.

On her VA Form 9 dated in June 2006 the Veteran opined that her bilateral hip strain was due to strain caused by the pain, instability, and lack of flexibility of her right knee.  

VA treatment records show complaints of bilateral hip pain, but do not indicate the cause of the hip pain.

At her VA contract examination in March 2009 the Veteran reported that her bilateral hip pain onset in 2003.  It started after she started having problems with her right knee. Range of motion of the hips was slightly decreased.  X-ray findings related to the hips were normal.  The examiner diagnosed bilateral hip strain and recommended a rheumatology examination.

The Veteran's hips were reexamined in May 2010.  At that time, the Veteran reported that her hip pain started after service in 2003.  She denied any specific injuries.  She reported sporadic episodes of bilateral hip pain which radiated to the groin and this occurred every couple of weeks.  Hip x-rays were normal.  The Veteran had pain with range of motion of the hips and diffuse tenderness to palpation.  The examiner noted that the service treatment records did not show any complaints of chronic hip problems.  The Veteran had a normal gait without evidence of limb length discrepancy.  Thus, her bilateral hip strain was less likely than not related to her service or to her right knee disability.

The Veteran was reexamined in June 2011 due to having now been service connected for her left knee as well as her right.  The examiner noted that although the Veteran reported many health issues at discharge, including knee pain, she did not mention hip pain.  The examiner noted that the Veteran had severe pain on moving the hips including rotations.  X-rays were normal although the Veteran reported that she fractured her hip in service.  There seemed to be a mismatch between her symptoms and the examination of the range of motion and normal x-rays.  The examiner diagnosed bilateral hip strain with normal x-rays but an abnormal range of motion.  Thus, there was a mismatch between the two.
The examiner noted that there was no evidence of hip problems during the Veteran's service and the Veteran did not indicate any hip problems at discharge.  She stated that she fractured her hip in service, but x-rays did not show any evidence of a fracture.  Hence, it was less likely than not that the Veteran's current bilateral hip condition was the result of any incident of service or is a result of or aggravated by a service connected disability, including the right and left knee disabilities.  A bone scan was ordered, but the Veteran failed to report for it.  

In a May 2012 letter, the Veteran contended that her hip problems started in service and were treated in service.  This contention is not credible since she previously dated her hip problems to 2003, after service, and there is no documentation of a hip condition in her service treatment records.  

The evidence does not show that it is at least as likely as not that the Veteran's bilateral hip strain is due to service or to a service connected disability.  Hip pain did not onset until after service and there is no record of any hip injury in service.  While the Veteran eventually claimed that her hip was fractured in service, she did not initially make this claim and it is not believable that she would have had such a serious injury without anything being documented in her service treatment records.  Moreover, there is no evidence that her hip problem is due to a service connected disability.  The May 2010 examiner noted that limb length were equal and gait was normal, so her condition was unlikely to be related to a right knee disability.  After the Veteran received service connection for her left knee she was re-evaluated in June 2011 at it was also that examiner's opinion that the Veteran's hip problems were not caused or aggravated by her knee disabilities.  This opinion is more probative than that of the Veteran, who lacks the specialized expertise necessary to determine if there is a relationship between her knee disabilities and her hip problems.  This is not capable of observation and is not within the purview of a lay person.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a bilateral hip disability is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.


REMAND

Review of the claims file indicates that in May 2012, the Veteran submitted a timely notice of disagreement with a March 2012 decision to award her additional compensation for her dependents effective September 1, 2011.  The Veteran contends that she is entitled to an earlier effective date.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of an SOC.  Malincon v. West,  12 Vet. App 238, 240-241.  This claim is remanded for issuance of a statement of the case.  See 38 C.F.R. §§ 3.160(c), 19.26 (2012). See also Manlincon, 12 Vet. App. at 240-241.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the Veteran's claim for an earlier effective date for the award of benefits for her dependents.

Thereafter, if indicated, and if the Veteran submits a timely substantive appeal, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


